Per Curiam:
It appearing that the order appealed from has been resettled by order duly entered by reciting certain affidavits used upon the motion, which were omitted from the order as originally entered, and the appellants having printed the affidavits referred to and submitted them as part of the papers on appeal, and the respondent thereupon stipulating in open court that the motion, to postpone ohe argument of the appeal be withdrawn and that the argument proceed upon the order as resettled and the papers therein recited, it is ordered that the motion to postpone the argument of the appeal be withdrawn, without costs. Present — Kelly, P. J., Rich, Jaycox, Kapper and Lazansky, JJ.